Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-15-2005

In re: Georges
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3080




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In re: Georges " (2005). 2005 Decisions. Paper 1011.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1011


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL

              UNITED STATES COURT OF APPEALS
                   FOR THE THIRD CIRCUIT


                            No. 04-3080


                  IN RE: GEORGE A. GEORGES,

                                           Debtor

                      GEORGE A. GEORGES,

                                          Appellant

                                 v.

                        JEAN D. GEORGES

      CHRISTINE C. SHUBERT, ESQ. CHAPTER 7 TRUSTEE,

                                           Trustee




ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
           EASTERN DISTRICT OF PENNSYLVANIA

                      (Dist. Court No. 03-cv-05225)
      District Court Judge: The Honorable Clarence C. Newcomer


             Submitted Under Third Circuit LAR 34.1(a)
                          May 26, 2005

 Before: SCIRICA, Chief Judge, and ALITO and GARTH, Circuit Judges

                   (Opinion Filed: June 15, 2005)
                               OPINION OF THE COURT


PER CURIAM:

       Because we write only for the parties, we do not set forth the facts of this case.

George A. Georges (“Mr. Georges”) challenges the District Court’s finding that his

appeal of the dismissal to reopen his bankruptcy case under 11 U.S.C. § 524 was moot.

We have jurisdiction pursuant to 28 U.S.C. § 158(d) and 28 U.S.C. § 1291. For the

reason stated below, we affirm the District Court.

                                              I.

       We review a district court’s review of a final order of a bankruptcy court in a

plenary fashion. In re Trans World Airlines, Inc., 145 F.3d 124, 130 (3d Cir. 1998). This

includes a district court’s decision on mootness. State of N.J., Dept. of Env’t Protection

and Energy v. Heldor Indus. Inc., 989 F.2d 702, 705 (3d. Cir. 1993).

                                             II.

       Mr. Georges argues that the reopening of his bankruptcy case solely for the

purpose of filing a complaint to determine dischargeability of the debt under 11 U.S.C. §

523(a) does not moot his appeal of a prior denial of a motion to reopen his case to enforce

discharge under 11 U.S.C. § 524. Mr. Georges premises his argument on the assertion

that reopening a bankruptcy case under 11 U.S.C. § 523(a) does not address the

superseding question of whether the prosecution of a pending equitable distribution action


                                              2
brought by his ex-wife should have been stayed by his May 6 bankruptcy discharge

pursuant to 11 U.S.C. § 524.

       Under Article III, § 2, of the United States Constitution, federal courts have the

ability to entertain only cases and controversies. Article III requires that an actual

controversy exist through all stages of litigation, including appellate review. United

States v. Kissinger, 309 F.3d 179, 180 (3d Cir. 2002). As a result, a case should be

dismissed as moot where “developments occur during the course of adjudication that

eliminate a plaintiff’s personal stake in the outcome of a suit or prevent a court from

being able to grant the requested relief....” Morris v. Nationalist Movement, 273 F.3d

527, 533 (3d Cir. 2001).

       Mr. Georges’ appeal of the Bankruptcy Court’s denial of his motion to reopen his

bankruptcy case under 11 U.S.C. § 524 is now moot. The discharge injunction Mr.

Georges’ 11 U.S.C. § 524 motion requested against his ex-wife’s then pending equitable

distribution claim in state court can no longer be granted since the state court has since

issued an equitable distribution order. Because Mr. George’s 11 U.S.C. § 524 motion is

now moot, we need not address whether a debtor in bankruptcy facing a pending

equitable distribution claim that has not yet been disposed of in the state court is entitled

to the discharge of the equitable distribution claim.

       For the foregoing reason, we affirm the order of the District Court.